Citation Nr: 0324818	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  99-12245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension and a 
heart disorder.

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

W. Yates, Counsel


REMAND

The veteran had active duty for training from April to 
October 1964, and he had active service from April to June 
1968 and from August 1969 to March 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 RO decision which 
denied an application to reopen claims for service connection 
for a heart disorder, hypertension, and a psychiatric 
disorder.  In a November 2000 decision, the Board reopened 
the claims and remanded the case to the RO.  In a September 
2002 decision, the Board denied the merits of the claims.  

The veteran appealed the Board's decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  In March 2003, the 
Court issued an order which granted a motion by the VA 
Secretary to vacate the Board's decision and remand the case 
to the Board.  The stated purpose of the motion to the Court 
was for the Board to address compliance with legal provisions 
on the VA's duty to notify the veteran with regard to 
evidence and information necessary to substantiate his 
claims, including what portion he is to provide and what 
portion the VA is to provide.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In view of the VA 
Secretary's motion and the Court order, the Board is 
returning the case to the RO to assure VA compliance with the 
notice provisions of the law.  The Board itself may not 
provide such notice to the veteran.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(2003).  

In view of the foregoing, the case is remanded for the 
following: 

1.  The RO should send the veteran written 
notice concerning the evidence and 
information necessary to substantiate his 
claims for service connection, including 
what portion he is to provide and what 
portion the VA is to provide.   

2.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claims 
for service connection.  If the claims are 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case, and given an 
opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

